I concur in the judgment and opinion except that portion which states the following:
"We hold that the primary caregiver doctrine is part of the best interest of the child and is included in the language of R.C. 3109.04(C)(3), `[t]he child's interaction and interrelationship with his parents * * *.'" Supra, at 257.
The factors enumerated in R.C. 3109.04(C) are non-exclusive and permit the court to utilize all relevant factors even if not set forth in the statute. I am not persuaded that the General Assembly intended by implication to include the primary-care doctrine in R.C. 3109.04(C). Had that been intended, it would seem reasonable that appropriate language to that effect would have been included in R.C. 3109.04(C) or in a separate subsection of the statute.
Nevertheless, I agree that it is a relevant factor that should be considered by the court in determining the best interest of the child. This is the approach set forth in In re Maxwell
(1982), 8 Ohio App. 3d 302, 8 OBR 409, 456 N.E.2d 1218, and one which I would adopt.